DETAILED ACTION
This detailed action is in response to the request for continued examination filed on June 21, 2021, incorporating the amendments and arguments filed on May 20, 2021, and any subsequent filings.
Claims 1, 2, and 4-9 stand rejected.  Claims 1, 2, and 4-9 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
 Response to Arguments
Claim Objections
Claim 9 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 103
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive.
As to Applicant's argument that the prior examiner "effectively ignored" certain limitations (Remarks, Page 6 / Paragraph 4 ("Pg/Pr")), the prior examiner indicated that in  a recirculation loop any point in the loop may be considered upstream and downstream (March 29, 2021 Office action, Pr7-8).
In response to Applicant's argument that the combination of Sano and Sloley would not yield the claimed configuration (Remarks, Pg6/Pr4-Pg7/Pr2), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments regarding the combination of Sano and Sloley rendering Sano inoperable and incompatible (Remarks, Pg7/Pr1-2) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "third heat exchange unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites a method including a first and second heat exchange step or a third heat exchange step yet the specification as filed does not indicate how a third heat exchange step alone may perform the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al., International Publication No. WO2015015631-A1 ("Sano"), in view of Sloley,  “Flow: Avoid Splitting Headaches,” Chemical Processing, 2013, accessed on the Internet at https://www.chemicalprocessing.com/articles/2013/flow-avoid-splitting-headaches/ on Sept. 22, 2019 ("Sloley).  The U.S. equivalent of Sano, Publication No. US201/60158763 is referenced below.  The claim language is in bold-faced font.
Applicant's claims are directed towards a device and a method.
Regarding Claims 1-2, 4-7, and 9 – Sano discloses an extract production system (Figs. 1, 3, and [0022], [0023]; Abstract, where water is extracted from a solid, i.e. “dehydration . . . of a solid that is an object to be treated”; [0027] and [0044] where the equipment is described as being used at the production scale, i.e. “an active carbon regenerating apparatus” or “water treatment . . . [of] industrial waste”) comprising:
an extraction unit (treatment tank 2) for extracting an extract (water) from a starting material (water-laden solid) by using a solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the interior thereof, i.e. into the interior of water-laden solid in treatment tank 2, multiple times (Figs. 1, 3, [0029], lines 1-5, [0037], and [0028]);
a first heat exchange unit (first heat exchanger 3) positioned on a solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3) upstream (and downstream of the extraction unit, i.e. treatment tank 2, because both units are on the solvent circulation loop, see [0029], particularly lines 1-5, [0037] where the “DME is circulated a plurality of times,” and [0028]) of the extraction unit (treatment tank 2) for subjecting the solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the extraction unit (treatment tank 2) to heat exchange by using a heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]), disclosed in Figures 1 and 3, and at [0029], lines 5-17;
a second heat exchange unit (second heat exchanger 4) positioned on a solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Fig. 3 and at [0049]) for subjecting the solvent (substance A, i.e. dimethyl ether or DME, [0028]) which underwent heat exchange in the first heat exchange unit (first heat exchanger 3) to heat exchange by reusing the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the first heat exchange unit (first heat exchanger 3), as disclosed in Figs. 1, 3, and at [0029], lines 19-24, and at [0034].
Sano discloses the claimed system except for:
wherein the solvent supply flow path and the solvent return flow path meet at a branch point such that the solvent may flow into the extraction unit or the solvent return flow path.

However, Sano discloses a solvent supply flow path wherein solvent may either go to a solvent storage unit or return to the extraction unit (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3) and a solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Fig. 3 and at [0049]).  The solvent supply flow path and the solvent return flow path form a solvent circulation loop, as shown in Sano et al. Figure 3.  The solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4 (Fig. 3).  The solvent supply flow path enters the solvent circulation loop at one point, i.e. at the disclosed extraction unit 2 into disclosed first heat exchange unit 3 (Fig. 3 and [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).
Sloley also relates to the use of multiple heat exchangers in process flow and discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (Pg2, Fig. 2 seen on next page)

    PNG
    media_image1.png
    603
    750
    media_image1.png
    Greyscale

As can be seen, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process or different location .
In the Sano Figure 3 embodiment, the solvent supply flow path is not split and enters the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Sano Fig. 3) at one point, i.e. at extraction unit 2, into first heat exchange unit 3 (see Sano Fig. 3 and [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).  When the solvent supply flow path is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the second heat exchange unit 4 (as part of the solvent return flow path), as taught by Sloley above, then
the solvent supply flow path and the solvent return flow path meet at a branch point such that the solvent may flow into the extraction unit or the solvent return flow path,

and Sloley shows in Figure 2 above that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Sano system where the solvent supply flow path, at a branch point, is split, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the and the second heat exchange unit 4 (as part of the solvent return flow path), i.e.
wherein the solvent supply flow path and the solvent return flow path meet at a branch point such that the solvent may flow into the extraction unit or the solvent return flow path,

as taught by Sloley, since Sloley shows that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and such a split stream arrangement is used to take advantage of heat integration within the plant and, according to Sano, the split may be used to help control solvent levels ([0031]).
Additional Disclosures Included: 
Claim 2: the extract production system as claimed in Claim 1, wherein the first heat exchange unit (first heat exchanger 31) reuses the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the second heat exchange unit (second heat exchanger 4), since “substance B . . . circulates while causing change of state in a closed system” and substance B, i.e. chlorofluorocarbon, “follows processes of compression, condensation, expansion and evaporation similarly to an ordinary refrigeration cycle, as disclosed in Fig. 1-3, Abstract, [0035], lines 3-5).  
Claim 4: the extract production system as claimed in Claim 9 (see below), wherein the first heat exchange unit (first heat exchanger 3) reuses the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the third heat exchange unit (third heat exchanger 34, [0051]), since the heat exchange medium exiting the third heat exchange unit is cycled back to the first heat exchange unit, via the expansion valve 6, the second heat exchange unit 4, and the compressor 5 as disclosed in Fig. 3 and at [0029], [0034], and [0051]).  
Claim 5: the extract production system as claimed in Claim 1, further comprising:
a first circulation flow path for circulating the heat exchange medium between the first heat exchange unit and the second heat exchange unit;
a second circulation flow path for circulating the heat exchange medium between the first heat exchange unit, the second heat exchange unit and the third heat exchange unit; and
a flow path switching unit for switching the flow path that circulates the heat exchange medium to either the first circulation flow path or the second circulation flow path.

Sloley discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (Pg, Fig. 2).  As seen in Figure 2, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.  In Sano (Fig. 3), the stream entering the first heat exchange unit (first heat exchanger 3) via piping 21 is not split, and the third heat exchange unit (third heat exchanger 34, [0051]) is run in series with the first heat exchange unit, i.e. all flow enters and exits both heat exchange units.  When the stream in piping 21 entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, as taught by Sloley, Fig. 2, then Sano, in view of Sloley, i.e. the combination, discloses a first circulation flow path for circulating the heat exchange medium between the first heat exchange unit and the second heat exchange unit (without the third heat exchange unit 34 in the first circulation flow path); a second circulation flow path for circulating the heat exchange medium between the first heat exchange unit, the second heat exchange unit and the third heat exchange unit (with the third heat exchange unit 34 in the second circulation flow path); and a flow path switching unit (valve V1a, as taught by Sloley, Fig. 2, above for splitting, in a controlled ratio, the steam in piping 21 entering the first heat exchange unit 3 and the third heat exchange unit 34 run in parallel) for switching the flow path that circulates the heat exchange medium to either the first circulation flow path or the second circulation flow path.  Further, Sloley shows in Figure 2 that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and is used to take advantage of heat integration within the plant.  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the combined system disclosed by Sano and Sloley where the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel such that the a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant.  Further, according to Sano, the split may be used to help control solvent levels ([0031]).
Claim 6: the extract production system as claimed in Claim 5, comprising:
a first introduction unit (exchanger E1, disclosed by Sloley, Fig. 2, i.e. one of the first heat exchanger 3 or the third heat exchanger 34, both of which are upstream of the first heat exchange unit, i.e. heat exchanger 3, because the “circulation” flow path recycles through the first heat exchange unit from the first heat exchange unit and also from the third heat exchange unit) which is provided upstream of the first heat exchange unit (first heat exchanger 3) in a circulation flow path (the circulation path starts at piping 21; the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, as taught by Sloley, Fig. 2, the first circulation path through the first heat exchange unit 3 and the second circulation path through the third heat exchange unit 34; piping 22, expansion valve 6, piping 23, second heat exchanger 4, compressor 5, back to piping 21 at the beginning of the circulation path) including the first circulation flow path (the first circulation path starts at piping 21; the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel, as taught by Sloley, Fig. 2, the first circulation path through the first heat exchange unit 3; piping 22, expansion valve 6, piping 23, second heat exchanger 4, compressor 5, back to piping 21 at the beginning of the first circulation path) and the second circulation flow path (the second circulation path starts at piping 21; the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel, as taught by Sloley, Fig. 2, the second circulation path through the third heat exchange unit 34; piping 22, expansion valve 6, piping 23, second heat exchanger 4, compressor 5, back to piping 21 at the beginning of the second circulation path), and introduces the heat exchange medium (substance B, i.e. chlorofluorocarbon. [0028]) into the circulation flow path (Fig. 3);
a second introduction unit (exchanger E2, disclosed by Sloley, Fig. 2, i.e. the other of the first heat exchanger 3 or the third heat exchanger 34, both of which are upstream of the first heat exchange unit, i.e. heat exchanger 3, because the “circulation” flow path recycles through the first heat exchange unit from the first heat exchange unit and also from the third heat exchange unit) which is provided in a different location from the first introduction unit (see above for first introduction unit), upstream of the first heat exchange unit (first heat exchanger 3) in the circulation flow path (see above for circulation flow path), and introduces the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) into the circulation flow path (Fig. 3) (See Rejection for Claim 5 for the first heat exchange unit and the third heat exchange unit being run in parallel, as taught by Sloley, Fig. 2); and
an adjustment unit (three-way valve V1a taught by Sloley, Fig. 2) for adjusting the amount of the heat exchange medium (substance B, i.e. chlorofluorocarbon, see [0028]) introduced from the first introduction unit (exchanger E1, disclosed by Sloley, Fig. 2, i.e. one of the first heat exchanger 3 or the third heat exchanger 34) and the second introduction unit (exchanger E2, disclosed by Sloley, Fig. 2, i.e. the other of the first heat exchanger 3 or the third heat exchanger 34) (See Fig. 3) (See Rejection for Claim 5 for the first heat exchange unit and the third heat exchange unit being run in parallel, as taught by Sloley, Fig. 2).
Claim 7: the extract production system as claimed in Claim 1, further comprising:
a solvent storage unit (see [0029], lines 1-3, where “liquefied DME is fed to treatment tank 2,” and [0030]-[0031], particularly [0031], line 12, where the solvent storage unit is the “tank (not illustrated)”) for storing the solvent;
the solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 and the second heat exchange unit 4, as taught by Sloley, Fig. 2,, and enters both heat exchange units and becomes part of the solvent circulation loop) connects the solvent storage unit (the solvent storage unit is the “tank (not illustrated) that is installed outside the cycle” with “a pump,” disclosed at [0031], lines 9-13) and the extraction unit (treatment tank 2) via the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, Fig. 3), has the first heat exchange unit (first heat exchanger 3) disposed thereon, i.e. the solvent supply flow path, and the solvent supply flow path causes the solvent stored in the solvent storage unit to flow to the extraction unit via the “pump” disclosed at [0031], line 11, the solvent fluid flow splitting at the branch point into first heat exchange unit 3 and into second heat exchange unit 4, to become a part of the solvent circulation loop which feeds the extraction unit 2; and
the solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated,” as disclosed in Figure 3 and at [0049] which branches (at the second heat exchange unit 4, downstream of the disclosed branch point of the solvent supply flow path into the second heat exchange unit 4 of the solvent return path, and the first heat exchange unit 3 of the solvent supply path) from the solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 and the second heat exchange unit 4, as taught by Sloley, Fig. 2, and enters both heat exchange units and becomes part of the solvent circulation loop) downstream (or upstream since the first heat exchange unit 3 second heat exchange unit 4 are both part of solvent circulation loop, where solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Fig. 3) of the first heat exchange unit (first heat exchanger 3), since the first heat exchange unit 3 second heat exchange unit 4 are both part of solvent circulation loop, to connect the solvent supply flow path and the solvent storage unit, since the solvent supply flow path and the solvent storage unit are already connected as discussed above, the solvent flow return path, the solvent flow return path has the second heat exchange unit (second heat exchanger 4) disposed thereon, and returns the solvent (substance A, i.e. dimethyl ether or DME, [0028] into recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated,” as disclosed in Figure 3 and at [0049], the solvent which underwent heat exchange (see Figure 3 and [0029]) in the first heat exchange unit (first heat exchanger 3), the recovered solvent from recovery tank 33, returned to the solvent storage unit.
The combination of Sano and Sloley discloses the claimed system except for the recovered solvent from recovery tank 33, returned to the solvent storage unit.  However, the Combination discloses the recovered solvent when the Combination teaches that the solvent (substance A, i.e. dimethyl ether or DME, see [0028]) is returned to recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated,” Fig. 3, [0049].  The combination of Sano and Sloley further teaches that the solvent is fed into the solvent circulation loop at heat exchange unit 3 and heat exchange unit 4 (see Rejection for Claim 1) and that there is a solvent storage unit, in the form of a “tank (not illustrated) that is installed outside the cycle” having “a pump” (see [0030]-[0031], particularly [0031], lines 7-13) to feed the solvent into the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Fig. 3).  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the system disclosed by Sano and Sloley wherein:
the recovered solvent is returned to the solvent storage unit,
since:
1)	Sano states that the solvent is recovered via evaporation, i.e. DME is returned to recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME is evaporated” (see Fig. 3, [0049]);
2)	Sano further states that there is a solvent storage unit with a pump, outside the cycle, the pump used to feed solvent into the solvent circulation loop.  Specifically, the Sano states that the solvent storage unit is in the form of a “tank (not illustrated) that is installed outside the cycle” having “a pump” ( [0030]-[0031], particularly [0031], lines 7-13) to feed the solvent into the solvent circulation loop (see Rejection for Claim 1), where the solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, (see Fig. 3); and
3)	One of ordinary skill in the art would have been motivated to return the recovered solvent from recovery tank 33 to the disclosed solvent storage unit rather than incur the expense of building a new solvent storage unit.
Claim 9: the extraction system as claimed in Claim 1, further comprising a third heat exchange unit (third heat exchanger 34,see  [0051]) positioned on a recovery flow path downstream (and upstream of the extraction unit, i.e. treatment tank 2, because the third heat exchange unit, i.e. third heat exchanger 34, is downstream of the first heat exchange unit, i.e. heat exchanger 3, which in turn is down stream of the extraction unit 2 – and the third heat exchange unit is upstream of the second heat exchange unit, i.e. heat exchanger 4, which in turn is upstream of the extraction unit, Fig. 3) of the extraction unit (treatment tank 2, see Fig. 3) for subjecting the extract (water) extracted by the extraction unit to heat exchange in the first heat exchange unit, by reusing the heat exchange medium (substance B, i.e. chlorofluorocarbon, see [0028]) which underwent heat exchange in the first heat exchange unit (first heat exchanger 3, see Fig. 3) by cycling the heat exchange medium exiting the first heat exchange unit back to the first heat exchange unit, via the third heat exchange unit to lower its temperature (see [0051]), the expansion valve 6, the second heat exchange unit 4, and the compressor 5, Fig. 3, [0029], [0034], and [0051]).  Sano and Sloley disclose the claimed system, including a third heat exchange unit positioned on a recovery flow path.  To begin the patentability analysis, Sano discloses a third heat exchange unit positioned downstream of the first heat exchange unit in series, i.e. on the same flow path (see supra).  Sloley discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (See Pg 2, Fig. 2) where the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.  In the combination of Sano and Sloley, the stream entering the first heat exchange unit (first heat exchanger 3) via piping 21 is not split, and the third heat exchange unit (third heat exchanger 34, [0051]) is run in series with the first heat exchange unit, i.e. all flow enters and exits both heat exchange units. When the stream in piping 21 entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, as taught by Sloley (Fig. 2) then a third heat exchange unit is positioned on a recovery flow path, separate from the flow path of the first heat exchange unit, and Sloley shows, Fig. 2, that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and is used to take advantage of heat integration within the plant.  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the combined system of Sano and Sloley where the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel, i.e. a third heat exchange unit is positioned on a recovery flow path, separate from the flow path of the first heat exchange unit, as taught by Sloley, Fig. 2, since Sloley shows, Fig. 2, that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant. Further, according to Sano, the split may be used to help control solvent levels ([0031]).
Regarding Claim 8 – Sano discloses a method for producing an extract (Figs. 1, 3, [0022], [0023]; Abstract, where water is extracted from a solid, i.e. “dehydration ... of a solid that is an object to be treated”; [0027], [0044] where the method is “an active carbon regenerating method” (Figure 1) and the method is “water treatment” method for “treat[ing] industrial waste”), comprising:
an extraction step in which the extract (water) is extracted from a starting material (water-laden solid) by using a solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the interior thereof, i.e. into the interior of water-laden solid in treatment tank 2, multiple times (see [0029], lines 1-5, [0037], [0028]) (See Figs. 1-3);
a first heat exchange step in heat exchanger 3, in which the solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the extraction step (in treatment tank 2) is subjected to heat exchange in the first heat exchanger 3 by using a heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) on a solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3), as disclosed in Figs. 1 and 3 and at [0029], lines 5-17, where the heat exchange medium is on the solvent supply flow path at heat exchanger 3);
a second heat exchange step in heat exchanger 3, in which the solvent (substance A, i.e. dimethyl ether or DME, [0028]) which underwent heat exchange in the first heat exchange step in first heat exchanger 3, is subjected to heat exchange in second heat exchanger 4, on a solvent return flow path (parallel solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Figure 3 and at [0049]) branching from the solvent supply flow path by reusing the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the first heat exchange step (first heat exchanger 3) by cycling the heat exchange medium exiting the first heat exchange unit back to the first heat exchange unit, via the third heat exchange unit to lower its temperature (see [0051]), the expansion valve 6, the second heat exchange unit 4, and the compressor 5 as disclosed in Figure 3 and at [0029], [0034], and [0051] – and the first heat exchange step, with its solvent supply flow path limitation, and the second heat exchange step, with its parallel solvent return flow path limitation, run “in parallel,” i.e. at the same time, in a similar fashion, in order to effect the DME solvent circulation through the solvent supply flow path and the parallel solvent return flow path, where DME solvent is evaporated in one heat exchange unit, condensed in the other heat exchange unit, and the evaporation / condensation cycle continues in a “closed system” process where “DME is circulated a plurality of times,” see [0028]-[0029], and [0037]); or
a third heat exchange step (third heat exchanger 34, [0051]) in which the extract (water) is subjected to heat exchange in the first heat exchange unit, on a recovery flow path by reusing the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the first heat exchange step (first heat exchanger 3) by cycling the heat exchange medium exiting the first heat exchange unit back to the first heat exchange unit, via the third heat exchange unit to lower its temperature (see [0051]), the expansion valve 6, the second heat exchange unit 4, and the compressor 5 as disclosed in Figure 3 and at [0029], [0034], and [0051]; see also 112(b) analysis supra).
Sano does not disclose a third heat exchange step . . . on a recovery flow path . . . .
However, Sano et al. discloses a third heat exchange step in third heat exchanger 34, downstream of a first heat exchange step in first heat exchanger 3, in series, i.e. on the same flow path.
Sloley, Fig. 2, discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (See Sloley Pg 2, Fig. 2)

    PNG
    media_image1.png
    603
    750
    media_image1.png
    Greyscale

As seen in Sloley’s Figure 2, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.
In Sano, Fig. 3, the stream entering the first heat exchange step (i.e. entering the first heat exchanger 3) via piping 21 is not split, and the third heat exchange step (i.e. in the third heat exchanger 34, [0051]) is run in series with the first heat exchange step, i.e. all flow enters and exits both first heat exchanger 3 and third heat exchanger 34. When the stream in piping 21 entering the first heat exchange step (first heat exchange unit 3) is split, in a controlled ratio by a valve, between the first heat exchange step (in first heat exchange unit 3) and the third heat exchange step (in third heat exchange unit 34) being run in parallel, as taught by Sloley, Fig. 2, then there is a third heat exchange step . . . on a recovery flow path, separate from, and parallel to, the flow path through the first heat exchange step . . . . Further, Sloley shows, Fig. 2, that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Sano et al. method to include the step of splitting the stream entering the first heat exchange unit 3, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, i.e. a third heat exchange step (in third heat exchanger 34) . . . on a recovery flow path, separate from, and parallel to, the flow path through the first heat exchange step (in first heat exchanger 3) . . . . as taught by Sloley, since Sloley discloses that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant.  Further, according to Sano, the split may be used to help control solvent levels ([0031]).
Sano does not disclose  a solvent return flow path branching from the solvent supply flow path.  However, Sano et al. discloses a solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3) and a solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Figure 3 and at [0049]).  The solvent supply flow path and the solvent return flow path form a solvent circulation loop (Fig. 3).  The solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4 (Fig. 3).  The solvent supply flow path enters the solvent circulation loop at one point, i.e. at the disclosed extraction unit 2 into disclosed first heat exchange unit 3 (Fig. 3 and [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).
Sloley, Fig. 2, discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. Sloley discloses the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b (Fig. 2).  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.
In Sano, Fig. 3, the solvent supply flow path is not split and enters the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4) at one point, i.e. at extraction unit 2, into first heat exchange unit 3 (see Fig.  3, [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).  When the solvent supply flow path is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the second heat exchange unit 4 (as part of the solvent return flow path), as taught by Sloley, Fig. 2, then a solvent return flow path branching from the solvent supply flow path, and Sloley shows, Fig. 2, that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Sano et al. system where the solvent supply flow path, at a branch point, is split, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the second heat exchange unit 4 (as part of the solvent return flow path), i.e. a solvent return flow path branching from the solvent supply flow path, as taught by Sloley in Figure 2 shown above, since Sloley shows in Figure 2 that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and such a split stream arrangement is used to take advantage of heat integration within the plant.  Further, according to Sano, the split may be used to help control solvent levels ([0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  The European Patent Office (EPO) is identified the following reference as an X-reference for the instant application’s European counterpart.
A).	Martel (US-4257945-A, Mar. 24, 1981) – Martel discloses “a method and a device for high-speed production of aromatic essential oils,” where, “Preferably the extracting agent is water and with the method it is possible to recover the liposoluble and hydrosoluble fractions of the essential oils.”  As can be seen from Figure 2, there is an extraction unit (enclosure 1), and two intersecting heat exchange loops, one with the aromatic essential oil water / steam and one with plant water / steam.  There are three heat exchange units, i.e. main condensing apparatus 15, second heat exchanger 70, and heat exchanger 68.  If the piping is not already in place, likely the Sloley reference would provide it, as is done above with the Sano et al. reference – since Sloley shows in Figure 2 that the split stream arrangement between two parallel heat exchange units is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Not all references are to Sano unless otherwise noted.